

Exhibit 10.5




 
INTERCREDITOR AND SUBORDINATION AGREEMENT
 
Dated as of April 10, 2020
Among
WILMINGTON TRUST, NATIONAL ASSOCIATION
As the Senior Collateral Agent,
AG REIT MANAGEMENT LLC
As Subordinated Lender
and

AG Mortgage Investment Trust, Inc., on behalf of itself and the Seller Entities














--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section    Page
ARTICLE I
Definitions and Interpretation.
Section 1.01
Definitions    1

Section 1.02
Terms Generally    7

ARTICLE II
Approvals of Indebtedness and Debt Documents.
Section 2.01
Subordinated Agent    8

Section 2.02
Senior Collateral Agent    8

ARTICLE III
Subordination.
Section 3.01
General    8

Section 3.02
Payment Subordination (Subordinated Obligations)    8

Section 3.03
Lien Subordination    9

Section 3.04
Insolvency Proceeding    9

Section 3.05
Permitted Payments    10

Section 3.06
Prohibition on Contesting Liens    10

Section 3.07
Authorizations to Senior Collateral Agent and Senior Secured Parties    11

Section 3.08
Agreement to Release Liens    11

Section 3.09
Agreements Regarding Actions to Perfect Liens    11

Section 3.10
Possessory Security Interests    12

Section 3.11
No New Liens    12

Section 3.12
Limitation on Duties and Obligations    12

ARTICLE IV
Enforcement.
Section 4.01
Exercise of Remedies    13

Section 4.02
Standstills and Waivers    14

ARTICLE V
Payments.
Section 5.01
Application of Collateral Proceeds    15

Section 5.02
Payments Over    15

ARTICLE VI
Modifications and Amendments.




    

--------------------------------------------------------------------------------





Section 6.01
Modifications to Senior Secured Debt Documents    16

Section 6.02
Modifications to Subordinated Note Documents    16

Section 6.03
Consents and Waivers under Senior Secured Debt Documents and Subordinated Note
Documents    16

ARTICLE VII
Waiver of Certain Rights over Collateral by Subordinated Agent.
Section 7.01
Marshalling    17

Section 7.02
Rights Relating to Senior Collateral Agent’s Actions Regarding the
Collateral    17

Section 7.03
Preservation of Rights    17

Section 7.04
Bailee for Perfection    17

ARTICLE VIII
Insolvency Proceedings.
Section 8.01
Subordination Agreement    18

Section 8.02
Liquidation, Dissolution, Bankruptcy    18

ARTICLE IX
Miscellaneous.
Section 9.01
Conflict    20

Section 9.02
Continuing Subordination; Termination of Agreement    20

Section 9.03
Amendments; Modifications    21

Section 9.04
No Subrogation    21

Section 9.05
No Impairment    21

Section 9.06
Subordinated Obligations Not Affected    22

Section 9.07
Successors and Assigns    22

Section 9.08
Senior Secured Rights and Remedies    22

Section 9.09
Notices    23

Section 9.10
Further Assurances    24

Section 9.11
Headings    24

Section 9.12
Counterparts; Integration; Effectiveness; Electronic Execution    24

Section 9.13
Severability    24

Section 9.14
Specific Performance    24

Section 9.15
Expenses    24

Section 9.16
Termination    24

Section 9.17
Governing Law; Jurisdiction; Etc.    25

Section 9.18
Waiver of Jury Trial    25





ii

--------------------------------------------------------------------------------






INTERCREDITOR AND SUBORDINATION AGREEMENT
This Intercreditor and Subordination Agreement is made as of April 10, 2020 by
and among AG Mortgage Investment Trust, Inc., for itself and the Seller Entities
(defined below) (“AGMIT”), Wilmington Trust, National Association, not in its
individual capacity but solely in its capacity as collateral agent for the
holders of the Senior Secured Debt Obligations (defined below) (in such
capacity, together with its successors, assigns or replacements in such
capacity, the “Senior Collateral Agent”) and AG REIT Management LLC, as the
holder of the Subordinated Note hereinafter referred to (together with its
successors and assigns, the “Subordinated Lender”)
PRELIMINARY STATEMENTS
WHEREAS, pursuant to that certain Forbearance Agreement, dated as of April 10,
2020 (the “Forbearance Agreement”) by and among AGMIT and its affiliates party
thereto (collectively, the “Seller Entities” and, together with AGMIT, the
“Debtors”) and each of the Participating Counterparties (as defined therein)
party thereto (the “Senior Secured Parties”) and the Security and Collateral
Agency Agreement, dated as of April 10, 2020 (the “Senior Security Agreement”)
by and among the Seller Entities and the Senior Collateral Agent, the Senior
Secured Parties have agreed to refrain from exercising certain rights and
remedies afforded to such parties under the Applicable Agreements (as defined
below);
WHEREAS, pursuant to that certain Note, dated as of April 10, 2020 (the
“Subordinated Note”) made by AGMIT and issued to the Subordinated Lender, AGMIT
incurred indebtedness in the initial principal amount of $10,000,000 on the
terms and subject to the conditions specified in the Subordinated Note; and
WHEREAS, the Senior Collateral Agent and the Subordinated Lender desire to enter
into this Agreement to provide for the relative priority of, and to evidence
certain agreements with respect to, the Senior Secured Debt Documents and the
Subordinated Note Documents (each as defined herein).
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
Article I
Definitions and Interpretation.
Section 1.01    Definitions. The following terms shall have the following
meanings in this Agreement.




    

--------------------------------------------------------------------------------





“AGMIT” has the meaning set forth in the Recitals.
“Agreement” means this Intercreditor and Subordination Agreement, as amended,
restated, amended and restated, supplemented, renewed, replaced, extended, or
otherwise modified from time to time.
“Applicable Agreements” has the meaning set forth in the Forbearance Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereinafter effect, or any successor statute.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of New York, New York or
Wilmington, Delaware.
“Collateral” means, collectively, the Senior Secured Collateral and the
Subordinated Collateral.
“Debtors” has the meaning set forth in the Recitals.
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Distribution” means, with respect to any Indebtedness, obligation or security,
including the Subordinated Obligations (a) any payment or distribution by any
Person of cash, securities or other property, by set-off or otherwise, on
account of such indebtedness, obligation or security or (b) any redemption,
purchase or other acquisition of such Indebtedness, obligation or security by
any Person (other than any assignment or endorsement of the Subordinated Note to
an affiliate of the Subordinated Lender).
“Enforcement Action” means, with respect to the Senior Secured Debt Obligations
or the Subordinated Obligations, any (a) judicial or non-judicial foreclosure
proceeding, the exercise of any power of sale, the taking of a deed or
assignment in lieu of foreclosure, the obtaining of a receiver or the taking of
any other enforcement action against any of the Collateral or any portion
thereof, or against the Debtors, including, without limitation, the taking of
possession or control of the Collateral or any portion thereof, (b) any demand
for payment thereof (or any portion thereof), the exercise of any rights and
remedies with respect to any Collateral or any other assets of the Debtors or
the commencement or prosecution of enforcement of any of the rights and remedies
under any applicable documents or applicable law, including without limitation
the exercise of any right of set-off or recoupment, the making of any


2

--------------------------------------------------------------------------------





judicial or nonjudicial claim or demand, the commencement or continuation of any
judicial, nonjudicial or collection proceeding seeking payment or damages or
other relief by way of specific performance, instructions or otherwise and the
exercise of any right or remedy (including as a secured creditor under the UCC
(or any similar law) of any applicable jurisdiction or under the Bankruptcy
Code); provided, however, “Enforcement Action” shall specifically exclude,
without limitation, (i) accrual of default interest and late charges and (ii)
the filing of claims in any Insolvency Proceeding, including any proofs of
claim.
“Event of Default” means (a) with respect to the Senior Secured Debt Documents,
any Event of Default (as defined in the Senior Security Agreement) and (b) with
respect to the Subordinated Note and the Subordinated Note Documents, any Event
of Default (as defined therein).
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, as in effect from time to time, in each case
that are applicable to the circumstances as of the date of determination.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; net obligations of such Person
under any rate protection agreement;
(c)    all obligations of such Person to pay the deferred purchase price of
Property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was due);


3

--------------------------------------------------------------------------------





(d)    indebtedness (excluding any prepaid interest thereon) secured by a Lien
on Property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
(e)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any equity interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(f)    all guarantees of such Person in respect of any of the foregoing
Indebtedness of any other Person.
“Insolvency Proceeding” with respect to any Person, means (a) entry by any
competent Governmental Authority of any jurisdiction or a court having
jurisdiction in the premises of (i) a decree or order for relief in respect of
such Person in an involuntary case or proceeding under any applicable Debtor
Relief Law or (ii) an involuntary or contested decree or order adjudging such
Person as bankrupt or insolvent, or approving as properly filed a petition
seeking suspension of payment, reorganization, arrangement, adjustment or
composition of or in respect of such Person under any applicable Debtor Relief
Law, or appointing a custodian, receiver, monitor, liquidator, assignee,
trustee, sequestrator, or other similar official of such Person or of any
substantial part of the Property of such Person, or ordering the dissolution,
winding up or liquidation of the affairs of such Person and the continuance of
any such decree or order unstayed and in effect for a period of sixty (60)
consecutive days; or (b) commencement by such Person of a voluntary case or
proceeding under any applicable Debtor Relief Law or of any other case or
proceeding to be adjudicated as bankrupt or insolvent, or the consent by such
Person to the entry of a decree or order for relief in respect of such Person in
an involuntary case or proceeding under any applicable Debtor Relief Law or to
the commencement of any bankruptcy or insolvency case or proceeding against such
Person, or the filing by such Person of a petition or answer or consent seeking
arrangement, reorganization or relief under any applicable Debtor Relief Law, or
consent by such Person to the filing of such petition or to the appointment of
or taking possession by a custodian, receiver, monitor, liquidator, assignee,
trustee, sequestrator or other similar official of such Person or of any
substantial part of the Property of such Person, or the making by such Person of
an assignment for the benefit of creditors, or the admission by such Person in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by or on behalf of such Person in furtherance of any
such action.
“Lien” means any Mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or preference,
contractual right of setoff, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any netting, defeasance or reciprocal fee arrangement, any


4

--------------------------------------------------------------------------------





purchase or call option, any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
Property, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Mortgages” means any deed of trust, mortgage, leasehold mortgage, fixture
filing, assignment of rents or other document creating a Lien on real Property
or any interest in real Property.
“Paid in Full” means that, with respect to the Senior Secured Debt Obligations
(a) all of the Senior Secured Debt Obligations (other than contingent
obligations or indemnification obligations for which no underlying claim has
been asserted) have been paid, performed or discharged in full (with all Senior
Secured Debt Obligations consisting of monetary or payment obligations having
been paid in full in cash) and (b) no Person has any further right to obtain any
loans or other extensions of credit under the Senior Secured Debt Documents.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Property” with respect to any Person, any right or interest (whether owned,
leased or otherwise under the control of such Person) in or to any asset or
property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible.
“Related Parties” means, with respect to any Person, such Person’s affiliates
and the directors, officers, employees, partners, agents, trustees,
administrators, managers, advisors and representatives of it and its affiliates.
“Seller Entities” has the meaning set forth in the Recitals.
“Senior Collateral Agent” has the meaning set forth in the preamble to this
Agreement.
“Senior Secured Collateral” means any “Collateral” as defined in any Senior
Secured Debt Document or any other assets of the Debtors with respect to which a
Lien is granted or purported to be granted pursuant to a Senior Secured Debt
Document as security for any Senior Secured Debt Obligations.
“Senior Secured Debt Documents” means the Forbearance Agreement, the Applicable
Agreements and the Senior Security Agreement.
“Senior Secured Debt Obligations” means the obligations of any Debtor to a
Senior Secured Party under an Applicable Agreement. Senior Secured Debt
Obligations shall be considered to be outstanding until all such Senior Secured
Debt Obligations are Paid in Full.
“Senior Secured Parties” has the meaning set forth in the Recitals.


5

--------------------------------------------------------------------------------





“Senior Secured Rights and Remedies” has the meaning set forth in Section 9.08.
“Senior Security Agreement” has the meaning set forth in the Recitals.
“Standstill Period” has the meaning set forth in Section 4.02.
“Subordinated Collateral” means any “Collateral” as defined in any Subordinated
Note Document or any other assets of AGMIT with respect to which a Lien is
granted or purported to be granted pursuant to a Subordinated Note Document as
security for any Subordinated Obligations.
“Subordinated Lender” has the meaning set forth in the Recitals.
“Subordinated Notes” has the meaning set forth in the Recitals.
“Subordinated Note Documents” means the Subordinated Note and all agreements,
documents and instruments entered into in connection therewith.
“Subordinated Obligations” means all of the obligations of the Debtors to the
Subordinated Lender, whether now existing or hereafter arising and evidenced by
or incurred pursuant to the Subordinated Note Documents, including (a) all
principal of and interest (including without limitation any post-petition
interest) and premium (if any) on all Indebtedness under the Subordinated Note
Documents and (b) all fees, expenses and other amounts payable from time to time
pursuant to the Subordinated Note Documents, in each case whether or not allowed
or allowable in an Insolvency Proceeding. To the extent any payment with respect
to any Subordinated Obligations (whether by or on behalf of the Subordinated
Lender, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any Senior
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Senior Secured Parties and Subordinated
Lender, be deemed to be reinstated and outstanding as if such payment had not
occurred and any notice indicating such obligation or part thereof has been
discharged or paid in full shall be deemed void ab initio and to have no effect.
“Subordinated Parties” means the Subordinated Lender.
“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
state of New York or any other applicable jurisdiction.
Section 1.02    Terms Generally.


6

--------------------------------------------------------------------------------





(a)    All terms defined in the UCC, unless otherwise defined herein, shall have
the meanings set forth therein.
(b)    The definitions of terms in this Agreement shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise:
(i)    any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
supplemented, renewed, replaced, extended, or otherwise modified;
(ii)    any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;
(iii)    the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
(iv)    any references to sections, subsections, clauses or paragraphs shall be
references to sections, subsections, clauses and paragraphs in this Agreement;
(v)    the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”; and
(vi)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
ARTICLE II    
Approvals of Indebtedness and Debt Documents.
Section 2.01    Subordinated Lender. The Subordinated Lender hereby acknowledges
that (a) it has received and reviewed and, subject to the terms and conditions
of this Agreement, hereby consents to and approves of the granting of Liens
contemplated by the Senior Secured Debt Documents, subject to the terms and
provisions of this Agreement, all of the terms and provisions of the Senior
Secured Debt Documents; (b) the execution, delivery and performance of the
Senior Secured Debt Documents will not constitute a default or an event which,
with the giving of notice or the lapse of time, or both, would constitute a
default under the Subordinated Note Documents; and (c) any conditions precedent
to the Subordinated Lender’s


7

--------------------------------------------------------------------------------





consent to the granting of Liens contemplated by the Senior Secured Debt
Documents or any other agreements with the Debtors, as they apply to any Senior
Secured Debt Documents, have been either satisfied or waived.
Section 2.02    Senior Collateral Agent. The Senior Collateral Agent, on behalf
of the Senior Secured Parties, at the direction of the Senior Secured Parties
hereby acknowledges that (a) it has received and reviewed and, subject to the
terms and conditions of this Agreement, hereby consents to and approves of the
issuance of the Subordinated Note and the granting of Liens contemplated by the
Subordinated Note Documents and, subject to the terms and provisions of this
Agreement, all of the terms and provisions of the Subordinated Note Documents;
(b) the execution, delivery and performance of the Subordinated Note Documents
will not constitute a default or an event which, with the giving of notice or
the lapse of time, or both, would constitute a default under the Senior Secured
Debt Documents; and (c) any conditions precedent to the Senior Collateral
Agent’s consent to the Subordinated Note as set forth in the Senior Secured Debt
Documents or any other agreements with the Debtors, as they apply to any
Subordinated Note Documents or the issuance of the Subordinated Note, have been
either satisfied or waived.
Section 2.03    Debtors. AGMIT, on behalf of itself and the Seller Entities,
hereby consents to the provisions of this Agreement and the intercreditor
arrangements provided for herein and acknowledges that obligations of the Seller
Entities under the Senior Secured Debt Documents and the Subordinated Note
Documents will in no way be diminished or otherwise affected by such
intercreditor arrangements.
ARTICLE III    
Subordination.
Section 3.01    General. Except as otherwise expressly set forth in this
Agreement, the Subordinated Lender, hereby subordinates and makes junior the
Subordinated Note, the Subordinated Note Documents, and the liens and security
interests created thereby, and all rights, remedies, terms and covenants
contained therein to (a) the Senior Secured Debt Obligations, (b) the liens and
security interests created by the Senior Secured Debt Documents, and (c) all of
the terms, covenants, conditions, rights and remedies contained in the Senior
Secured Debt Documents, and no extensions, modifications, consolidations,
supplements, amendments, replacements and restatements of or to the Senior
Secured Debt Documents shall affect the subordination thereof as set forth in
this Article III.
Section 3.02    Payment Subordination (Subordinated Obligations). Except as
otherwise expressly set forth in this Agreement, all of the Subordinated
Parties’ rights to payment under the Subordinated Note and the other
Subordinated Obligations are hereby subordinated to all of the Senior Secured
Parties’ rights to payment by the Debtors of the Senior Secured Debt


8

--------------------------------------------------------------------------------





Obligations, and no Subordinated Party shall, from and after receipt by such
Subordinated Party of written notice of the declaration of an Event of Default
with respect to the Senior Secured Debt Documents, accept or receive payments
(including, without limitation, whether in cash or other property and whether
received directly, indirectly or by set-off, counterclaim or otherwise) from the
Debtors, or any Subordinated Collateral prior to the date that all Senior
Secured Debt Obligations are Paid in Full.
Section 3.03    Lien Subordination. Any and all Liens now existing or hereafter
created or arising in favor of any Subordinated Party securing Subordinated
Obligations, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, are expressly junior and subordinate in priority,
operation and effect to any and all Liens now existing or hereafter created or
arising in favor of any Senior Secured Party securing the Senior Secured Debt
Obligations, notwithstanding (a) anything to the contrary contained in any
agreement or filing to which any Subordinated Party may now or hereafter be a
party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other security interests,
assignments, pledges, deeds, Mortgages and other liens, charges or encumbrances
or any defect or deficiency, alleged defect or deficiency in, or failure to
attach or perfect or lapse in perfection of, or avoidance as a fraudulent
conveyance or otherwise of, any of the foregoing, (b) any provision of the UCC
or any applicable law or any document or any other circumstance whatsoever and
(c) the fact that any such Liens in favor of any Senior Secured Party securing
any of the Senior Secured Debt Obligations are (i) subordinated to any Lien
securing any other obligation of any Senior Secured Party or (ii) otherwise
subordinated, voided, avoided, invalidated or lapsed. In the event that any
Subordinated Party becomes a judgment lien creditor as a result of its
enforcement of its rights hereunder or under any Subordinated Note Documents
(whether or not in violation of this Agreement), such judgment lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Liens securing the Senior Secured Debt Obligations) to the same extent as
all other Liens securing the Subordinated Obligations. Liens on the Senior
Secured Collateral shall be and remain senior in all respects and prior to all
Liens on the Subordinated Collateral for all purposes, whether or not such Liens
securing any such Senior Secured Debt Obligations are subordinated to any Lien
securing any other obligation of the Debtors or any other Person.Payments Held
in Trust. All payments or distributions upon or with respect to the Subordinated
Note or any other Subordinated Obligations which are received by the
Subordinated Lender contrary to the provisions of this Agreement shall be
received in trust for the benefit of the Senior Secured Parties and shall be
paid over to Senior Collateral Agent in the same form as so received (with any
necessary endorsement) to be applied (in the case of cash) to, or held as Senior
Secured Collateral for, the payment or performance of the Senior Secured Debt
Obligations in accordance with the terms of the Senior Secured Debt Documents.


9

--------------------------------------------------------------------------------





Section 3.04    Permitted Payments. Subject to Section 3.02 hereof and receipt
by the Senior Collateral Agent of evidence reasonably acceptable to the Senior
Collateral Agent that such payments are otherwise permitted pursuant to the
Senior Secured Debt Documents, the Subordinated Lender may accept and retain (a)
payment-in-kind interest provided for in the Subordinated Note without
restriction of any kind hereunder or otherwise and (b) scheduled payments of
principal and interest due and payable from time to time (including at maturity)
which are required to be paid to the Subordinated Lender, in each case in
accordance with the terms and conditions of the Subordinated Note and
Subordinated Lender shall have no obligation to pay any such amounts over to the
Senior Collateral Agent.
Section 3.05    Prohibition on Contesting Liens. The Senior Collateral Agent, on
behalf of each Senior Secured Party, shall have no obligation to perfect or
maintain the perfection of the Subordinated Lender’s Lien on each item
constituting the Subordinated Collateral. The Subordinated Lender shall have no
obligation to perfect or maintain the perfection of the Senior Collateral
Agent’s Lien on each item constituting the Senior Secured Collateral. This
Agreement is intended solely to govern the respective Lien and payment
priorities as between the Senior Collateral Agent and the Senior Secured
Parties, on the one hand, and the Subordinated Lender, on the other hand, and no
Subordinated Lender shall impose on the Senior Collateral Agent or any Senior
Secured Party any obligations in respect of the disposition of proceeds or
foreclosure of any Collateral which would conflict with prior claims thereon in
favor of the Senior Collateral Agent or any Senior Secured Party or any order or
decree of any court or other governmental authority or any applicable law. The
Subordinated Lender, agrees that it will not at any time directly or indirectly
object to, contest or support any other Person in objecting to or contesting in
any proceeding (including any Insolvency Proceeding), the validity, extent,
perfection, priority or enforceability of the Senior Secured Debt Obligations,
the Senior Secured Debt Documents, or the Liens and security interests of the
Senior Collateral Agent in the Senior Secured Collateral. The Senior Collateral
Agent agrees, on behalf of the Senior Secured Parties, that it will not at any
time directly or indirectly object to, contest or support any other Person in
objecting to or contesting in any proceeding (including any Insolvency
Proceeding), the validity, extent, perfection, priority or enforceability of the
Subordinated Obligations, the Subordinated Note Documents, or the Liens and
security interests of the Subordinated Lender in the Subordinated Collateral.
Notwithstanding any failure by the Senior Collateral Agent, the Subordinated
Lender, any Senior Secured Party or the Subordinated Lender to perfect its
security interests in the Collateral or any avoidance, invalidation or
subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the foregoing, the
priority and rights as between the Senior Collateral Agent, Subordinated Lender,
Senior Secured Parties and Subordinated Lender with respect to the Collateral
shall be as set forth in this Agreement. Notwithstanding the foregoing, nothing
in this


10

--------------------------------------------------------------------------------





Agreement shall be construed to prevent or impair the rights of the Senior
Collateral Agent, any Senior Secured Party, or the Subordinated Lender to
enforce this Agreement.
Section 3.06    Authorizations to Senior Collateral Agent and Senior Secured
Parties. Each Subordinated Lender hereby (a) irrevocably authorizes and empowers
(without imposing any obligation on) the Senior Collateral Agent to demand, sue
for, collect and receive all payments and distributions on or in respect of the
Subordinated Obligations that are required to be paid or delivered to the Senior
Collateral Agent provided herein, and to file and prove all claims therefor and
take all such other actions, in the name of such Subordinated Lender, or
otherwise, as the Senior Collateral Agent may determine to be necessary or
appropriate for the enforcement of these subordination provisions (other than
the exercise of the Subordinated Lender’s voting rights in respect of its claim
in any Insolvency Proceeding involving the Debtors), and (b) agrees to execute
and deliver to the Senior Collateral Agent all such further instruments
confirming the above authorization, and all such powers of attorney and other
instruments and to take all such other actions as may be reasonably requested by
the Senior Collateral Agent in order to enable the Senior Collateral Agent to
enforce all claims upon or in respect of such Senior Secured Debt Obligations.
Section 3.07    Agreement to Release Liens. Notwithstanding anything to the
contrary contained in any agreement between the Subordinated Lender and the
Debtors, until the Senior Secured Debt Obligations have been Paid in Full, only
the Senior Collateral Agent shall have the right to restrict or permit, or
approve or disapprove, the sale, transfer, release or other disposition of the
Collateral or take any action with respect to the Collateral. Any such action
may be taken by the Senior Collateral Agent without any consultation with or the
consent of the Subordinated Lender. In the event that the Senior Collateral
Agent releases or agrees to release any of its Liens or security interests in
any portion of the Collateral in connection with the sale or other disposition
thereof, or any of the Collateral is sold or retained pursuant to a foreclosure
or similar action, the Subordinated Lender shall be deemed to consent to such
sale or other disposition and the Subordinated Lender’s Liens on and security
interest in the Collateral to be sold or retained may be released without the
need for any further consent or action from the Subordinated Lender. In the
event of any sale, transfer, or other disposition (including a casualty loss or
taking through eminent domain) of the Collateral, the proceeds resulting
therefrom (including insurance proceeds) shall be applied in accordance with the
terms of the Senior Secured Debt Documents until such time as the Senior Secured
Debt Obligations have been Paid in Full and thereafter shall be applied in
accordance with the terms of the Subordinated Note Documents until such time as
the Subordinated Obligations have been paid in full.
Section 3.08    Agreements Regarding Actions to Perfect Liens. The Subordinated
Lender agrees that UCC-1 financing statements or other filings or recordings
filed


11

--------------------------------------------------------------------------------





or recorded by or on its behalf shall be in form reasonably satisfactory to the
Senior Collateral Agent.
Section 3.09    Possessory Security Interests. Upon the Senior Secured Debt
Obligations being Paid in Full, the Senior Collateral Agent shall transfer any
Subordinated Collateral or evidence of same in its possession or control to the
Subordinated Lender, and shall take such action (at the expense of the Debtors)
as may be reasonably requested by the Subordinated Lender to provide for control
in favor of the Subordinated Lender in respect of any Collateral consisting of
deposit or securities accounts subject to a control agreement in favor of the
Senior Collateral Agent.
Section 3.10    No New Liens.
(a)    The Subordinated Lender agrees that no Subordinated Party shall acquire
or hold any Lien on any assets of the Debtors securing any Subordinated
Obligation which assets are not also made part of the Senior Secured Collateral
and subject to this Agreement. If any Subordinated Party shall (nonetheless and
in breach hereof) acquire or hold any Lien on any assets of the Debtors securing
any Subordinated Obligation which assets are not also made part of the Senior
Secured Collateral and subject to this Agreement, they shall, without the need
for further consent of any other party and notwithstanding anything to the
contrary in any other document (a) be deemed to hold and have held such Lien for
the benefit of the Senior Collateral Agent as security for the Senior Secured
Debt Obligations (such Lien to have the priority set forth in this Article III)
and shall assign such Lien to the Senior Collateral Agent or (b) if (i) such
Lien is held by the Subordinated Lender and (ii) the Senior Collateral Agent is
not able to obtain a prior perfected Lien on the applicable assets and (iii) the
Senior Collateral Agent so requests, release such Lien.
Section 3.11    Limitation on Duties and Obligations. The Subordinated Lender
acknowledges and agrees that no fiduciary or agency relationship between (i) any
Senior Secured Party and (ii) any Subordinated Party is intended to be or has
been created in respect of any of the transactions contemplated by this
Agreement.
ARTICLE IV    
Enforcement.
Section 4.01    Exercise of Remedies.
(a)    Until the Senior Secured Debt Obligations have been Paid in Full, whether
or not an Insolvency Proceeding has been commenced against the Debtors, the
Senior Collateral Agent shall have the exclusive right to take or continue any
Enforcement Action with respect to the Collateral or any other assets of the
Debtors, including the exclusive right to manage, perform and enforce (or not
enforce) the terms of the Senior Secured Debt Documents with


12

--------------------------------------------------------------------------------





respect to the Collateral, to exercise and enforce all privileges and rights
thereunder in such order and manner as it may determine in its sole discretion
(in accordance with and subject to the terms of the Senior Secured Debt
Documents), including, without limitation, the exclusive right to take or retake
control or possession of any Collateral and to make determinations regarding the
release, disposition or restrictions with respect to the Collateral, without any
consultation with or the consent of the Subordinated Lender. In that regard, no
Subordinated Party shall, without the prior written consent of the Senior
Collateral Agent (i) take or continue any Enforcement Action, (ii) exercise or
seek to exercise any rights or remedies (including setoff) with respect to any
Collateral, or institute any action or proceeding with respect to such rights or
remedies (including any action of foreclosure), (iii) contest, protest or object
to any Enforcement Action brought with respect to the Collateral by the Senior
Collateral Agent or any Senior Secured Party in respect of the Senior Secured
Debt Obligations, or any other exercise by any such party of any rights and
remedies relating to the Collateral under the Senior Secured Debt Documents or
otherwise in respect of the Senior Secured Debt Obligations, or (iv) object to
the forbearance by the Senior Secured Parties from bringing or pursuing any
Enforcement Action or other action or any other exercise of any rights or
remedies relating to the Collateral in respect of Senior Secured Debt
Obligations. Notwithstanding anything to the contrary in this Agreement, the
Subordinated Lender may, subject to Section 8.02, file and defend proofs of
claim against the Debtors in any Insolvency Proceeding involving the Debtors.
(b)    The Subordinated Lender acknowledges and agrees it shall not , in an
Insolvency Proceeding or otherwise, directly or indirectly bid, or work in
concert with any prospective bidder, in any sale or disposition of any assets of
AGMIT (including any credit bid) unless such bid (i) contains a cash component
sufficient to Pay in Full in cash the Senior Secured Debt Obligations and (ii)
requires, and is expressly conditioned upon the court approving, such payment
being made in closing of the transaction. None of the Senior Secured Parties
shall have any liability to any Subordinated Party in respect of any failure by
any of the Senior Secured Parties to obtain repayment in full of the
Subordinated Obligations.
Section 4.02    Standstills and Waivers. The Subordinated Lender agrees that
until the Senior Secured Debt Obligations are Paid in Full, the Subordinated
Lender:
(a)    will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Subordinated Obligation pari passu
with or senior to, or to give any Subordinated Lender any preference or priority
relative to, the Liens with respect to the Senior Secured Debt Obligations or
the Senior Secured Parties with respect to any of the Collateral;
(b)    will not oppose, object to, interfere with, hinder or delay, in any
manner, whether by judicial proceedings (including without limitation the filing
of an Insolvency Proceeding by or against the Debtors or any of their assets) or
otherwise, any foreclosure, sale,


13

--------------------------------------------------------------------------------





lease, exchange, transfer or other disposition of the Collateral by or for the
benefit of the Senior Collateral Agent or any other Enforcement Action taken by
or on behalf of any Senior Secured Party;
(c)    has no right to (i) direct any Senior Secured Party to exercise any
right, remedy or power with respect to the Collateral or pursuant to the Senior
Secured Debt Documents or (ii) have its consent required for or object to the
exercise by any Senior Secured Party of any right, remedy or power with respect
to the Collateral or pursuant to the Senior Secured Debt Documents or to the
timing or manner in which any such right is exercised or not exercised (or, to
the extent they may have any such right described in this clause (c), whether as
a junior lien creditor, unsecured creditor or otherwise, each such Person hereby
irrevocably waives such right);
(d)    will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against the Senior
Collateral Agent or any Senior Secured Party seeking damages from or other
relief by way of specific performance, instructions or otherwise, with respect
to, and neither the Senior Collateral Agent nor any Senior Secured Party shall
be liable for, any action taken or omitted to be taken by the Senior Collateral
Agent or any Senior Secured Party with respect to the Collateral or pursuant to
the Senior Secured Debt Documents;
(e)    will not commence any Enforcement Action;
(f)    will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its interest in or realize upon, the Collateral or the Subordinated Note
Documents; and
(g)    will not seek, and hereby waives any right, to have the Collateral or any
part thereof marshaled upon any foreclosure or other disposition of the
Collateral.
ARTICLE V    
Payments.
Section 5.01    Application of Collateral Proceeds. If an Event of Default with
respect to the Senior Secured Debt Documents shall have occurred and be
continuing, so long as the Senior Secured Debt Obligations have not been Paid in
Full and whether or not any Insolvency Proceeding has been commenced by or
against the Debtors, the Collateral and any proceeds received in connection with
the sale or other disposition of, or collection on, the Collateral upon the
exercise of remedies shall be applied by the Senior Collateral Agent to the
Senior Secured Debt Obligations in such order as specified in the Senior Secured
Debt


14

--------------------------------------------------------------------------------





Documents until the Senior Secured Debt Obligations shall have been Paid in
Full. When the Senior Secured Debt Obligations have been Paid in Full, the
Senior Collateral Agent shall deliver promptly to the Subordinated Lender any
Collateral or proceeds thereof held by it in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct, to be applied by the Subordinated Lender to the Subordinated Obligations
in such order as specified in the relevant Subordinated Note Document.
Section 5.02    Payments Over. Unless and until the Senior Secured Debt
Obligations have been Paid in Full and whether or not any Insolvency Proceeding
has been commenced by or against the Debtors, the Collateral and any proceeds
thereof received by the Subordinated Lender in connection with the exercise of
any right or remedy (including setoff) relating to the Collateral, in
contravention of this Agreement or otherwise, shall be segregated and held in
trust for the benefit of, and immediately paid over to, the Senior Collateral
Agent for the benefit of the Senior Secured Parties in the same form as
received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. The Senior Collateral Agent is hereby
authorized to make any such endorsements as agent for the Subordinated Lender.
This authorization is coupled with an interest and is irrevocable.
ARTICLE VI    
Modifications and Amendments.
Section 6.01    Modifications to Senior Secured Debt Documents. The Senior
Collateral Agent may at any time and from time to time without the consent of or
notice to the Subordinated Lender, without incurring liability to the
Subordinated Lender and without impairing or releasing the obligations of the
Subordinated Lender under this Agreement, change the manner or place of payment,
or extend the time of payment of, or renew or alter any of the terms of the
Senior Secured Debt Obligations (including any increase in the amount thereof),
or amend in any manner any Senior Secured Debt Document.
Section 6.02    Modifications to Subordinated Note Documents. Until the Senior
Secured Debt Obligations have been Paid in Full, and notwithstanding anything to
the contrary contained in the Subordinated Note Documents, the Subordinated
Lender agrees that it shall not, without the prior written consent of the Senior
Collateral Agent, agree to any amendment, modification, or supplement to the
Subordinated Note Documents if such amendment, modification or supplement would
add or change any terms in a manner adverse to the Senior Collateral Agent or
any Senior Secured Party (including, for the avoidance of doubt, any addition of
any Event of Default under the Subordinated Note Documents not existing on the
date hereof), or shorten the final maturity of the Subordinated Obligations,
require any payment to be made sooner than originally scheduled, increase the
interest rate applicable thereto or subject the Debtors to any prohibitions or
limitations on the making of payments on the Senior Secured Debt Obligations.


15

--------------------------------------------------------------------------------





ARTICLE VII    
Waiver of Certain Rights over Collateral by Subordinated Lender.
Section 7.01    Marshalling. The Subordinated Lender hereby waives any rights it
may have under applicable law to assert the doctrine of marshalling or to
otherwise require the Senior Collateral Agent to marshal any property of the
Debtors for the benefit of the Subordinated Parties.
Section 7.02    Rights Relating to Senior Collateral Agent’s Actions Regarding
the Collateral. The Subordinated Lender hereby waives, to the extent permitted
by applicable law, any rights which it may have to enjoin or otherwise obtain a
judicial or administrative order preventing the Senior Collateral Agent from
taking, or refraining from taking, any action with respect to all or any part of
the Collateral. Without limitation of the foregoing, the Subordinated Lender
hereby agrees (a) that it has no right to direct or object to the manner in
which the Senior Collateral Agent applies the proceeds of the Collateral
resulting from the exercise by the Senior Collateral Agent of rights and
remedies under the Senior Secured Debt Documents and (b) that the Senior
Collateral Agent has not assumed any obligation to act as the agent for the
Subordinated Lender with respect to the Collateral. The Senior Collateral Agent
shall have the exclusive right to enforce rights and exercise remedies with
respect to the Collateral until the Senior Secured Debt Obligations have been
Paid in Full. In exercising rights and remedies with respect to the Collateral,
the Senior Collateral Agent may enforce the provisions of the Senior Secured
Debt Documents and exercise remedies thereunder, all in such order and in such
manner as it may determine in its sole discretion. Such exercise and enforcement
shall include, without limitation, the rights to sell or otherwise dispose of
Collateral, to incur expenses in connection with such sale or disposition and to
exercise all the rights and remedies of a secured lender under the UCC. In
conducting any public or private sale under the UCC, the Senior Collateral Agent
shall give the Subordinated Lender written notice of such sale; provided,
however, that 10 (ten) days’ notice shall be deemed to be commercially
reasonable notice; provided, further, that the Subordinated Lender may waive the
number of days required to provide notice.
Section 7.03    Preservation of Rights. The Senior Collateral Agent shall have
no duty to protect or preserve any rights pertaining to any of the Collateral in
its possession and the Senior Collateral Agent shall not have any liability to
the Subordinated Lender for any claims and liabilities at any time arising with
respect to the Collateral in its possession.
Section 7.04    Bailee/Agent for Perfection. Each of the Senior Collateral Agent
and the Subordinated Lender acknowledges and agrees that to the extent that it
(or its agent) retains physical possession or control of any of the Collateral
or has control of any Collateral consisting of deposit accounts or securities
accounts, it (or its agent) shall hold such Collateral or have such control on
behalf of the others so that for purposes of perfecting any Lien in any
Collateral it acts and holds such Collateral on behalf of the Senior Collateral
Agent and the


16

--------------------------------------------------------------------------------





Subordinated Lender. Nothing in this Section 7.04 shall affect the relative
priorities in and to the Collateral, all of which shall be governed by Article
III.
ARTICLE VIII    
Insolvency Proceedings.
Section 8.01    Subordination Agreement. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under Section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding. All references in this Agreement to
the Borrower shall include the Borrower as a debtor-in-possession and any
receiver or trustee for the Borrower in any Insolvency Proceeding.
Section 8.02    Liquidation, Dissolution, Bankruptcy. In the event of any
Insolvency Proceeding involving the Debtors:
(a)    All Senior Secured Debt Obligations shall first be Paid in Full before
any Distribution, whether in cash, securities or other property, shall be made
to any Subordinated Party on account of any Subordinated Obligations.
(b)    Any Distribution, whether in cash, securities or other property which
would otherwise, but for the terms hereof, be payable or deliverable in respect
of the Subordinated Obligations shall be delivered to the Senior Collateral
Agent, and applied in accordance with the terms of the Senior Secured Debt
Documents.
(c)    The Subordinated Lender irrevocably authorizes, empowers, and directs any
debtor, debtor-in-possession, receiver, trustee, liquidator, custodian,
conservator or other Person having authority, to pay or otherwise deliver all
such Distributions to the Senior Collateral Agent as set forth above. The
Subordinated Lender also irrevocably authorizes and empowers the Senior
Collateral Agent, in the name of the Subordinated Lender, to demand, sue for,
collect and receive any and all such Distributions.
(d)    The Subordinated Lender agrees not to initiate, prosecute or participate
in any claim, action or other proceeding challenging the enforceability,
validity, perfection or priority of any portion of the Senior Secured Debt
Obligations or any Liens and security interests securing any portion of the
Senior Secured Debt Obligations.
(e)    The Subordinated Lender agrees that the Senior Secured Parties may
consent to the use of cash collateral or provide debtor-in-possession financing
to the Borrower, on such terms and conditions as the Senior Secured Parties, in
their sole discretion, may decide _ and, in connection therewith, the Borrower
may grant to the Senior Collateral Agent liens and security interests upon all
of the property of the Borrower, which liens and security interests (i) shall
secure payment of all Senior Secured Debt Obligations owing to the Senior
Collateral


17

--------------------------------------------------------------------------------





Agent or the Senior Secured Parties (whether such Senior Secured Debt
Obligations arose prior to the commencement of any Insolvency Proceeding or at
any time thereafter) and all other financing provided by the Senior Collateral
Agent (on behalf of the Senior Secured Parties) and the Senior Secured Parties
during such Insolvency Proceeding and (ii) shall be superior in priority to the
Liens in favor of the Subordinated Lender on the property of the Debtors. The
Subordinated Lender agrees that it will not object to or oppose any such cash
collateral usage or debtor-in-possession financing or any sale or other
disposition of any property securing all of any part of the Senior Secured Debt
Obligations free and clear of security interests, liens, or other claims of any
Subordinated Party under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code, if the Senior Secured Parties have consented
to such sale or disposition. The Subordinated Lender agrees not to assert any
right it may have to “adequate protection” of its interest in any Collateral in
any Insolvency Proceeding and agrees that it will not seek to have the automatic
stay lifted with respect to any Collateral without the prior written consent of
the Senior Collateral Agent; provided that, the Senior Collateral Agent will not
object to any request by the Subordinated Lender for adequate protection
replacement liens on all pre-petition and post-petition property of the Debtors
upon which the Senior Collateral Agent is also granted adequate protection
replacement liens, with such liens in favor of the Subordinated Lender being
subject in all respects to this Agreement; provided, further that, other than
such replacement liens the Subordinated Lender will not seek any other form of
adequate protection. The Subordinated Lender waives any claim it may now or
hereafter have against the Senior Collateral Agent and any Senior Secured Party
arising out of the election of any of them of the application of Section
1111(b)(2) of the Bankruptcy Code or out of any cash collateral or financing
arrangement or out of any grant of a security interest in connection with the
Collateral in any Insolvency Proceeding. The Subordinated Lender agrees that it
and they will not provide, or offer to provide, any debtor-in-possession
financing to the Debtors without the prior written consent of the Senior
Collateral Agent unless any such debtor-in-possession financing will be utilized
to Pay in Full the Senior Secured Debt Obligations .
(f)    The Subordinated Lender agrees to execute, verify, deliver, and file any
proofs of claim in respect of the Subordinated Obligations reasonably requested
by the Senior Collateral Agent in connection with any such Insolvency Proceeding
and hereby irrevocably authorizes the Senior Collateral Agent to file such
proofs of claim upon the failure of the Subordinated Lender to do so by the date
that is three (3) Business Days before the expiration of the time to file any
such proof of claim; provided, however, that the Senior Collateral Agent shall
not be permitted to vote such claim and all voting rights with respect thereto
shall be retained by the Subordinated Lender. The Subordinated Lender agrees not
to vote for any plan of reorganization that does not provide for the Senior
Secured Debt Obligations to be Paid in Full or otherwise vote its claims or
interests in any Insolvency Proceeding (including voting for, or supporting,
confirmation of any plans of reorganization) in a manner that would be
inconsistent


18

--------------------------------------------------------------------------------





with the covenants and agreements of the Subordinated Lender contained herein.
For the avoidance of doubt, the Senior Collateral Agent shall have no
affirmative obligation to file any such proof of claim on behalf of the
Subordinated Lender.
(g)    The Senior Secured Debt Obligations shall continue to be treated as
Senior Secured Debt Obligations and the provisions of this Agreement shall
continue to govern the relative rights and priorities of the Senior Secured
Parties and the Subordinated Parties even if all or part of the Senior Secured
Debt Obligations or the Liens or security interests securing the Senior Secured
Debt Obligations are subordinated, set aside, avoided, invalidated, or
disallowed in connection with any such Insolvency Proceeding. This Agreement
shall be reinstated if at any time any payment of any of the Senior Secured Debt
Obligations is rescinded or must otherwise be returned by any holder of Senior
Secured Debt Obligations or any representative of such holder.
(h)    Each of the Senior Collateral Agent and the Subordinated Lender
acknowledges and agrees with respect to the Collateral that (i) the grants of
Liens on the Collateral pursuant to the Senior Secured Debt Documents and the
Subordinated Note Documents constitute separate and distinct grants of Liens and
(ii) because of, among other things, their differing rights in the Collateral,
the Senior Secured Debt Obligations and the Subordinated Obligations are
fundamentally different from one another and must be separately classified in
any plan of reorganization proposed or adopted in an Insolvency Proceeding of
the Debtors. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is determined by a court of competent
jurisdiction that the claims of the Senior Secured Parties and the Subordinated
Lender in respect of any Collateral constitute only one secured claim (rather
than separate classes of senior and junior secured claims), then the Senior
Secured Parties shall be entitled to receive, in addition to amounts distributed
to them from, or in respect of, the Collateral in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, fees, costs and other charges, irrespective of whether a
claim for such amounts is allowed or allowable in such liquidation or Insolvency
Proceeding, before any Distribution from, or in respect of, any such Collateral
is made in respect of the claims held by the Subordinated Lender. The
Subordinated Lender, hereby acknowledges and agrees to turn over to the Senior
Collateral Agent amounts otherwise received or receivable by it to the extent
necessary to effectuate the intent of the preceding sentence, regardless of
whether such turnover has the effect of reducing the claim or recovery of the
Subordinated Lender.


ARTICLE IX    
Miscellaneous.


19

--------------------------------------------------------------------------------





Section 9.01    Conflict. In the event of any conflict between any term,
covenant, or condition of this Agreement and any term, covenant or condition of
the Subordinated Note Documents, the provisions of this Agreement shall control
and govern.
Section 9.02    Continuing Subordination; Termination of Agreement. This is a
continuing agreement of subordination and the Senior Secured Parties may
continue, at any time and without notice to any of the Subordinated Parties, to
extend credit or other financial accommodations and loan monies to, or for the
benefit of, the Debtors on the faith hereof.
Section 9.03    Amendments; Modifications. This Agreement constitutes the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements and understandings,
whether oral or written, relating to the subject matter hereof. Any modification
or waiver of any provision of this Agreement, or any consent to any departure by
any party from the terms hereof, shall not be effective in any event unless the
same is in writing and signed by the Senior Collateral Agent and the
Subordinated Lender, and then such modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose given;
provided, however, that no such amendment shall be effective without the consent
of the Debtors to the extent such amendment is adverse to the Debtors or imposes
additional obligations or otherwise changes the Debtors’ obligations under this
Agreement. Any notice to or demand on any party hereto in any event not
specifically required hereunder shall not entitle the party receiving such
notice or demand to any other or further notice or demand in the same, similar
or other circumstances unless specifically required hereunder.
Section 9.04    No Subrogation. The Subordinated Lender shall not be subrogated
to the rights of the Senior Collateral Agent with respect to receipt of
Distributions on account of the Subordinated Obligations unless and until all of
the Senior Secured Debt Obligations have been Paid in Full. For the purposes of
such subrogation, no Distributions made to the holders of the Senior Secured
Debt Obligations to which the Subordinated Lender would be entitled except for
this Agreement, and no payments made pursuant to the provisions of this
Agreement to the Senior Collateral Agent or any other Senior Secured Party by
such Subordinated Lender shall, as among the Debtors, their creditors and such
Subordinated Lender, be deemed to be a payment by the Debtors to or on account
of the Senior Secured Obligations. The Subordinated Lender agrees that in the
event that all or any part of a payment made with respect to the Senior Secured
Debt Obligations is recovered from the holders of the Senior Secured Debt
Obligations in an Insolvency Proceeding or otherwise, any Distribution received
by the Subordinated Lender with respect to the Subordinated Obligations at any
time after the date of the payment that is so recovered, whether pursuant to the
right of subrogation provided for in this Agreement or otherwise, shall be
deemed to have been received by the Subordinated Lender in trust as property of
the holders of the Senior Secured Debt Obligations and the Subordinated Lender,
as the case


20

--------------------------------------------------------------------------------





may be, shall forthwith deliver the same to the Senior Collateral Agent for
application to the Senior Secured Debt Obligations, until the Senior Secured
Debt Obligations have been Paid in Full.
Section 9.05    No Impairment. No right of the Senior Secured Parties to enforce
the provisions hereof shall at any time in any way be prejudiced or impaired by
any act taken in good faith, or failure to act, which failure to act is in good
faith, by the Senior Secured Parties or by any non-compliance by the Borrower
with the terms and provisions and covenants herein. The Subordinated Lender
agrees not to take any action to avoid or to seek to avoid the observance and
performance of the terms and conditions hereof, and shall at all times in good
faith carry out all such terms and conditions.
Section 9.06    Subordinated Obligations Not Affected. The subordination
provisions of this Agreement as relates to the Subordinated Obligations relative
to the Senior Secured Debt Obligations are and are intended solely for the
purposes of defining the relative rights of the Subordinated Lender, on the one
hand, and the Senior Secured Parties, on the other hand, as among themselves.
Subject to this Agreement, as between the Debtors and the Subordinated Lender,
nothing contained herein shall impair the obligation of the Debtors to the
Subordinated Lender to pay the Subordinated Obligations as they become due and
payable. No Person other than the Senior Secured Parties and the Subordinated
Lender and their respective successors and assigns shall have any rights
hereunder with respect to such subordination provisions.
Section 9.07    Successors and Assigns. This Agreement shall inure to the
benefit of, and shall be binding upon, the respective successors and assigns of
the Senior Secured Parties, the Subordinated Lender, and the Debtors. To the
extent permitted under the Senior Secured Debt Documents, any of the Senior
Secured Parties may, from time to time, without notice to the Subordinated
Lender, assign or transfer any or all of the Senior Secured Debt Obligations or
any interest therein to any Person and, notwithstanding any such assignment or
transfer, or any subsequent assignment or transfer, the Senior Secured Debt
Obligations shall, subject to the terms hereof, be and remain Senior Secured
Debt Obligations for purposes of this Agreement, and every permitted assignee or
transferee of any of the Senior Secured Debt Obligations or of any interest
therein shall, to the extent of the interest of such permitted assignee or
transferee in the Senior Secured Debt Obligations, be entitled to rely upon and
be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.
Section 9.08    Senior Secured Rights and Remedies. The rights, remedies, powers
and privileges of the Senior Secured Parties hereunder (hereinafter, the “Senior
Secured Rights and Remedies”) shall be cumulative and not exclusive of any
rights or remedies which it would


21

--------------------------------------------------------------------------------





otherwise have. No delay or omission by any Senior Secured Party in exercising
or enforcing any of the Senior Secured Rights and Remedies shall operate as, or
constitute, a waiver thereof. No waiver by any Senior Secured Party of any of
the Senior Secured Rights and Remedies or of any default or remedy under any
other agreement with the Borrower or any Subordinated Party shall operate as a
waiver of any other default hereunder or thereunder. No exercise of the Senior
Secured Rights and Remedies at any time shall preclude any other or further
exercise of the Senior Secured Rights and Remedies. No waiver by any Senior
Secured Party of any of the Senior Secured Rights and Remedies on any one
occasion shall be deemed a continuing waiver. All of the Senior Secured Rights
and Remedies and all of the Senior Secured Parties’ rights, remedies, powers and
privileges under any other agreement with any Subordinated Party and/or the
Debtors shall be cumulative, and not alternative or exclusive, and may be
exercised by the Senior Secured Parties at such time or times and in such order
of preference as the Senior Secured Parties in their sole discretion may
determine.
Section 9.09    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (or by e-mail as provided in clause (b)
below), all notices and other communications provided for herein shall be made
in writing and mailed by certified or registered mail, delivered by hand or
overnight courier service, or sent by facsimile as follows:
(i)    If to the Debtors, to:
AG Mortgage Investment Trust, Inc.
c/o Angelo, Gordon & Co., L.P.,
245 Park Avenue
New York, NY 10167
Attn: Raul E. Moreno
Email: RMoreno@angelogordon.com


with a copy, which shall not constitute notice, to
Hunton Andrews Kurth LLP
200 Park Avenue
New York, NY 10166
Attn: Peter S. Partee, Sr.
Email: ppartee@huntonak.com
(ii)    if to the Senior Collateral Agent, to:
Wilmington Trust, National Association,
as Senior Collateral Agent


22

--------------------------------------------------------------------------------





1100 North Market Street
Wilmington, Delaware 19890
Attn: Corporate Trust Administration
Email: jluce@wilmingtontrust.com


(iii)    if to the Subordinated Lender, to:
AG REIT Management LLC
c/o Angelo, Gordon & Co., L.P.,
245 Park Avenue
New York, NY 10167
Attn: Frank Stadelmaier
Email: FStadelmaier@angelogordon.com
with a copy to:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036-6745
Attn: Mark Volow
Email: mvolow@akingump.com
(b)    Each party hereto may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Notices and other
communications (i) mailed by certified or registered mail or sent by hand or
overnight courier service shall be deemed to have been given when received; (ii)
sent by facsimile shall be deemed to have been given when sent; (iii) sent by
e-mail shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (iv) posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (iii) of notification that such notice or communication is
available and identifying the website address therefor; provided that, in the
case of clauses (ii), (iii) and (iv) above, if such notice, facsimile, e-mail or
other communication is not sent during the recipient’s normal business hours,
such notice, facsimile, e-mail or communication shall be deemed to have been
sent at the recipient’s opening of business on the next business day. Any party
hereto may change its address or facsimile number for notices and other
communications hereunder by notice to the other parties hereto.


23

--------------------------------------------------------------------------------





Section 9.10    Further Assurances. Each party to this Agreement will promptly
execute and deliver such further instruments and agreements and do such further
acts and things as may be reasonably requested in writing by any other party
hereto that may be necessary or desirable in order to effect fully the purposes
of this Agreement.
Section 9.11    Headings. The section headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
Section 9.12    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement and any amendments, waivers, consents or supplements hereto may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all taken
together shall constitute a single contract. This Agreement constitutes the
entire contract among the parties with respect to the subject matter hereof and
supersedes all previous agreements and understandings, oral or written, with
respect thereto. This Agreement shall become effective when it shall have been
executed by the Senior Collateral Agent and the Subordinated Lender and when the
Senior Collateral Agent shall have received counterparts hereof that together
bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 9.13    Severability. In the event that any provision of this Agreement
is deemed to be invalid, illegal or unenforceable by reason of the operation of
any law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as to most fully achieve the intention of this
Agreement.
Section 9.14    Specific Performance. The Senior Collateral Agent may demand
specific performance of this Agreement. The Subordinated Lender hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by any Senior Secured Party.
Section 9.15    Expenses. In the event that the Senior Secured Parties undertake
any action that is reasonably necessary in order to enforce the provisions of
this Agreement (whether or not suit is commenced), the Borrower shall be
obligated to pay all costs and expenses incurred by the Senior Secured Parties
in connection therewith, including, without limitation, attorneys’ fees, all in
accordance with the Senior Secured Debt Documents.


24

--------------------------------------------------------------------------------





Section 9.16    Termination. This Agreement shall terminate upon the Senior
Secured Debt Obligations being Paid in Full; provided, that upon repayment in
full of the Subordinated Obligations, the Subordinated Lender shall no longer be
a party hereto and provisions related specifically to the Subordinated
Obligations shall no longer be in effect.
Section 9.17    Concerning the Senior Collateral Agent. Notwithstanding anything
contained herein to the contrary, this Agreement has been signed by Wilmington
Trust, National Association, not in its individual capacity but solely in its
capacity as Senior Collateral Agent and in no event shall Wilmington Trust,
National Association in its individual capacity have any liability for the
representations, covenants, agreements or other obligations made by the Senior
Collateral Agent on behalf of the Senior Secured Parties hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto. The parties
agree that the Senior Collateral Agent shall be afforded all of the rights,
privileges, protections and immunities afforded to the Collateral Agent under
the Senior Secured Debt Documents in connection with its execution of this
Agreement and the performance of its duties hereunder.
Section 9.18    Governing Law; Jurisdiction; Etc.
(a)    This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of New
York. The Subordinated Lender irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind whatsoever,
whether in law or equity, or whether in contract or tort or otherwise, against
any Senior Secured Party, or any of their respective Related Parties in any way
relating to this Agreement, in any forum other than the United States District
Court for the Southern District of New York and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the exclusive jurisdiction of such courts and agrees that any such action,
litigation or proceeding may be brought in any such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing herein
shall affect any right that the Senior Secured Parties may otherwise have to
bring any action or proceeding relating to this Agreement against the
Subordinated Lender or the Debtors or their respective properties in the courts
of any jurisdiction. The Subordinated Lender irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court referred to in Section 9.17(a). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


25

--------------------------------------------------------------------------------





(b)    Each party hereto irrevocably consents to the service of process in the
manner provided for notices in Section 9.09 and agrees that nothing herein will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
Section 9.19    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY. EACH PARTY HERETO (A) CERTIFIES THAT NO
AGENT, ATTORNEY, REPRESENTATIVE OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT SEEK TO ENFORCE THE FOREGOING
WAIVER IN THE EVENT OF LITIGATION, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[SIGNATURE PAGE FOLLOWS]




26

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Collateral Agent
By:
/s/ Jennifer A. Luce

Name: Jennifer A. Luce
Title: Vice President




Signature Page to Intercreditor and Subordination Agreement

--------------------------------------------------------------------------------






AG REIT MANAGEMENT, LLC, as Subordinated Lender

By: ANGELO, GORDON & CO. L.P.
its Member


By:
/s/ Brian Sigman     
Name: Brian Sigman
Title: Chief Financial Office



Signature Page to Intercreditor and Subordination Agreement

--------------------------------------------------------------------------------







AG MORTGAGE INVESTMENT TRUST, INC., on behalf of itself and the Seller Entities


By: /s/ Raul E. Moreno            
Name: Raul E. Moreno
Title: General Counsel






Signature Page to Intercreditor and Subordination Agreement